                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION

UNITED STATES OF AMERICA

v.                               Case No.: 8:20-cr-134-T-33AEP

DEVON COHEN

_____________________________/

                              ORDER

     This matter comes before the Court pursuant to Defendant

Devon Cohen’s Motion for Revocation of Detention Order (Doc.

# 14), filed on March 27, 2020, which seeks revocation of the

pretrial detention order (Doc. # 10) entered by United States

Magistrate Judge Anthony E. Porcelli on March 23, 2020. The

United States of America responded on April 3, 2020. (Doc. #

18). For the reasons that follow, the Motion is denied.

I.   Legal Standard

     A.    Section 3145(b)

     Pursuant to 18 U.S.C. § 3145(b), “[i]f a person is

ordered detained by a magistrate judge, . . . the person may

file, with the court having original jurisdiction over the

offense, a motion for revocation or amendment of the order”

and the Court should rule on the motion “promptly.” 18 U.S.C.

§ 3145(b). “[I]n this situation, the district court must

conduct   an   independent   review   to   determine   whether   the


                                1
magistrate      properly       found    that    pretrial      detention    is

necessary.” United States v. King, 849 F.2d 485, 490 (11th

Cir. 1988). This “independent review” is de novo. See United

States v. Gaviria, 828 F.2d 667, 670 (11th Cir. 1987)(“[W]e

affirm   the     district       court’s      denial     of    Gaviria’s   and

Echeverry’s request for a de novo hearing because the district

court properly afforded de novo review of the magistrate’s

detention order.”).

     “At this point, the district court has two options.”

King, 849 F.2d at 490. “First, based solely on a careful

review of the pleadings and the evidence developed at the

magistrate’s       detention     hearing,      the    district    court   may

determine      that     the    magistrate’s         factual   findings    are

supported and that the magistrate’s legal conclusions are

correct.”    Id.      “The    court    may   then    explicitly   adopt   the

magistrate’s pretrial detention order. Adoption of the order

obviates the need for the district court to prepare its own

written findings of fact and statement of reasons supporting

pretrial detention.” Id.

     Still, “the district court is to enter its own findings

of fact where factual issues remain to be resolved.” Id. But

“when a motion to revoke or amend a pretrial detention order

attacks only the magistrate’s legal conclusion that pretrial


                                        2
detention      is    necessary,      and      no     factual    issues    remain

unresolved, the district court need not enter findings of

fact   when    adopting      the    magistrate’s           pretrial    detention

order.” Id.

       The second option allows the Court to acquire more

evidence    to      make   its   detention           determination.      “If    the

district    court,      after    reviewing           the   detainee’s    motion,

determines that additional evidence is necessary or that

factual issues remain unresolved, the court may conduct an

evidentiary      hearing     for    these       purposes.”      Id.    “In     this

instance,     the    district      court      must    enter    written   factual

findings and written reasons supporting its decision.” Id.

       “Of course, if the district court concludes that the

additional evidence does not affect the validity of the

magistrate’s findings and conclusions, the court may state

the    reasons      therefor       and       then     explicitly      adopt    the

magistrate’s pretrial detention order.” Id. at 490-91.

       B.     Factors Considered

       Section 3142 specifies that the “judicial officer” —

here it was the Magistrate Judge — should “hold a hearing to

determine whether any condition or combination of conditions

set forth in subsection (c) of this section will reasonably

assure the appearance of such person as required and the


                                         3
safety of any other person and the community.” 18 U.S.C. §

3142(f).

     Under Section 3142, there are multiple factors for the

Court to consider in determining whether there are conditions

of release that will reasonably assure the appearance of the

defendant as required and the safety of any other person and

the community:

     (1) the nature and circumstances of the offense
     charged, including whether the offense is a crime
     of violence, a violation of section 1591, a Federal
     crime of terrorism, or involves a minor victim or
     a controlled substance, firearm, explosive, or
     destructive device;

     (2) the weight of the evidence against the person;

     (3) the history and characteristics of the person,
     including

           (A) the person’s character, physical and
           mental condition, family ties, employment,
           financial resources, length of residence in
           the community, community ties, past conduct,
           history relating to drug or alcohol abuse,
           criminal history, and record concerning
           appearance at court proceedings; and

           (B) whether, at the time of the current
           offense or arrest, the person was on
           probation, on parole, or on other release
           pending   trial,   sentencing,   appeal, or
           completion of sentence for an offense under
           Federal, State, or local law; and

     (4) the nature and seriousness of the danger to any
     person or the community that would be posed by the
     person’s release.




                              4
18 U.S.C. § 3142(g).

II.   Discussion

      The only factor Cohen addresses in his Motion is the

weight    of   the    evidence     against   him   for    this    felon    in

possession of a firearm charge. (Doc. # 14 at 5). Even

regarding this factor, Cohen barely raises any argument. He

merely asserts that this is the least important factor because

he is presumed innocent and that evidence of a serious crime

alone is insufficient to support a finding of risk of flight.

(Id.); see also United States v. Motamedi, 767 F.2d 1403,

1408 (9th Cir. 1985)(“[T]he weight of the evidence is the

least important of the various factors.”); United States v.

Friedman, 837 F.2d 48, 50 (2d Cir. 1988)(“[W]e have required

more than evidence of the commission of a serious crime and

the fact of a potentially long sentence to support a finding

of risk of flight.”).

      Cohen    makes      no    argument   regarding     the    nature    and

circumstances        of   the   offense    charged,    his     history    and

characteristics, or the nature and seriousness of the danger

to the community. Nor does he point to any unresolved factual

issues.

      Thus, it seems Cohen is only challenging the Magistrate

Judge’s legal conclusion that detention                was appropriate.


                                      5
Therefore, the Court can follow the first option for handling

this    Motion:    independently    review     the    pleadings       and   the

evidence that was presented to the Magistrate Judge and — if

appropriate — adopt the Magistrate Judge’s pretrial detention

order    without    holding   a    hearing    or     entering   additional

findings of fact. See United States v. Ensley, No. 1:12-MJ-

1460-LTW, 2012 WL 5463899, at *1 (N.D. Ga. Nov. 8, 2012)(“In

conducting this de novo review, a hearing is not required and

the district court may rely entirely on the pleadings and the

evidence developed at the magistrate’s detention hearing, or

it may conclude that additional evidence is necessary and

conduct its own evidentiary hearing.”).

        Upon   independent    review     of   the    Motion,    the    United

States’ response, the audio of the detention hearing held

before the Magistrate Judge (Doc. # 19), the Magistrate

Judge’s    pretrial   detention     order,     and    the   pretrial        bail

report (Doc. # 15), the Court agrees with the Magistrate Judge

that clear and convincing evidence establishes “there are no

conditions available to the Court that will assure that

[Cohen] is not a risk of flight or a danger to the community.”

(Doc. # 10 at 1). The Court is especially troubled by a few

facts. First, Cohen has eleven prior felony convictions,

including a 2008 conviction for fleeing to elude high speed.


                                     6
(Doc. # 18 at 1-2). Second, Cohen was awaiting trial on

charges    of   theft,   possession    of   drug    paraphernalia,       and

possession of marijuana at the time of the instant offense.

(Id. at 7). Finally, ballistics testing revealed that the

firearm Cohen was arrested for possessing — and that he

admitted    possessing     post-Miranda     —   was     used    during   two

shootings in February and May 2019. (Id. at 5).

      These facts, and others explained on the record during

the detention hearing and in the United States’ response,

satisfy the Court by clear and convincing evidence that Cohen

presents a grave risk of flight and danger to the community

such that he should be detained pending trial. See, e.g.,

United States v. Lett, No. 3:18-CR-161-WKW, 2018 WL 3023097,

at *2 (M.D. Ala. June 18, 2018)(“The offense charged involves

a firearm, and the weight of the evidence against Defendant

is substantial. Admittedly, his physical and mental condition

does not raise significant concerns, and his family ties,

employment as a barber, length of residence in the community,

and   community    ties    arguably    weigh       in   his     favor.   But

Defendant’s extensive criminal history spanning nearly two

decades — which includes multiple drug convictions, multiple

probation    violations,    and   multiple      failures       to   appear   —

demonstrates his disrespect for the law and weighs strongly


                                   7
against him. The conduct underlying the current offense in

conjunction with Defendant’s past criminal conduct — which

also includes multiple convictions for burglary and various

forms of theft and a pending domestic violence charge — raise

serious concerns about the danger to the community that would

be   posed   by    Defendant’s    release.”   (citations    omitted));

United States v. Ligon, No. 3:18-CR-489-WKW, 2019 WL 2526313,

at *1–2 (M.D. Ala. June 19, 2019)(denying motion to revoke

detention order in a felon in possession of a firearm case

and holding that the Magistrate Judge’s factual findings and

legal conclusions were correct where the evidence against

defendant    was     strong,     defendant    had   a   prior   felony

conviction, and he had “repeatedly failed to report to his

probation officer and abide by court-imposed conditions while

under state-court supervision” (citation omitted)).

      Accordingly, it is hereby

      ORDERED, ADJUDGED, and DECREED:

      Defendant     Devon   Cohen’s     Motion   for    Revocation   of

Detention Order (Doc. # 14) is DENIED. Upon de novo review of

the record, the Court adopts the Magistrate Judge’s pretrial

detention order. (Doc. # 10).




                                    8
     DONE and ORDERED in Chambers, in Tampa, Florida, this

3rd day of April, 2020.




                            9
